DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 16 of U.S. Patent No. 11,177,798 (‘798). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-3 of the instant application essentially recite the circuitry (and the functionality of the circuitry) that performs the method steps as recited in claims 1, 2 and 5 of ‘798.  The circuitry as claimed in the instant application will provide the method steps as claimed in ‘798.  Therefore, it would have been obvious to one of ordinary skill in the art to use the circuit of Claims 1-3 of the instant application to perform the method steps of 1, 2 and 5 of ‘798 since the functionality of the circuit as claimed provides the functional steps as recited in ‘798.
With respect to claim 17 of ‘798 and claim 1 of the instant application.  The circuitry is effectively the same, expect claim 1 of the instant application requires functional limitation of preforming “a statistical processing for the plurality of blocks” to predict a time for “which the second frequency is to be continued”.  Claim 17 of ‘798 does not explicitly require such a functional limitation of the statistical processing to predict the continuation of the time of the second frequency.  However, it would have been obvious to one of ordinary skill in the art to provide such statistical analyses to aid in the prediction of the continuation time, since statistical analyses allows for a more accurate determination rather than predictions based on guessing or the like.  Furthermore, the above limitations are merely functional limitations that do not require specific elements that are different from that of the claimed invention.

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the above double patenting rejection(s).
Claim 4 is allowed.
	With respect to claim 4 there is no cited art that discloses the register, controller and frequency divider connected and operative as claimed and wherein the register is configured to store “a statistical processing period threshold, a statistical processing period selection signal, and a delay time”, wherein the above stored values are provided to a controller for generating a frequency-divider enable signal responsive to the above stored values and the frequency divider operative according to the enable signal as recited in claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849